146 Ga. App. 25 (1978)
245 S.E.2d 360
SCOTT
v.
THE STATE.
55727.
Court of Appeals of Georgia.
Submitted April 6, 1978.
Decided May 12, 1978.
Richard E. Allen, District Attorney, Stephen E. Curry, Assistant District Attorney, for appellee.
McMURRAY, Judge.
Following the affirmance of defendant's conviction and sentence in Culbreath v. State, 142 Ga. App. 542 (236 SE2d 531), defendant (now known as Lilly Scott), filed her extraordinary motion for new trial based primarily on newly-discovered evidence that in order to establish her innocence she had requested a lie detector test prior to her trial but her defense counsel refused to make such request, and now having had such test after trial it shows her to be innocent of the crime of child abuse. This motion was denied after a hearing, and defendant appeals. Held:
No enumeration of errors or brief has been filed in this case. In accordance with Rule 14 (a) (Code Ann. § *26 24-3614) of this court, both defendant and her counsel of record were directed to file an enumeration of errors and brief no later than April 3, 1978, or withdraw the appeal. Defendant has neither withdrawn the appeal nor has she complied with the order. Accordingly, the appeal is dismissed. However, we have examined the substance of her motion based upon a lie detector test which is only admissible by agreement of all concerned. See State v. Chambers, 240 Ga. 76 (239 SE2d 324). A polygraph or lie detector test would not be considered as newly-discovered evidence inasmuch as it cannot be considered as valid evidence which may be admitted as a matter of right.
Appeal dismissed. Quillian, P. J., and Webb, J., concur.